DETAILED ACTION
This action is responsive to the claim amendments and Applicant Remarks filed 9 February 2022. Examiner acknowledges the amendments to claims 70 and 80, the cancellation of claim 89, and the new addition of claim 90. Claims 70-88 and 90 are pending.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “cartridge” of claim 84 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 86 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 86 recites the limitation “a plurality of slots” (line 1), wherein it is unclear if this limitation is meant to refer to a different plurality of slots from those mentioned in claim 70. For examination purposes, examiner has interpreted the limitation to refer to the previously mentioned plurality of slots.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 70-76, 80, 84, 86, and 90 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adair (US-8474228-B2, previously presented) in view of Brancazio (US-20120123297-A1, previously presented), Neeper (US-20120321419-A1, previously presented), and Nakae (US-20100323437-A1).
Regarding claim 70, Adair teaches a method comprising collecting a bodily fluid sample, wherein the collected sample is stored in one or more sample vessels (Adair, Col 1, lines 6-7; Col 3, lines 31), wherein each of the sample vessels has an information storage unit (Col 4, lines 49-51). Adair further teaches providing a transport container to house at least two or more sample vessels, wherein the vessels are arranged in a two-dimensional array configuration in the transport container (Col 9, lines 42-49; Figures 2a-b, 6), wherein the transport container further comprises a tray sized to fit inside the transport container and said tray having a plurality of slots to hold the sample vessels therein in the two-dimensional array configuration (Col 3, lines 35-36; Col 7, lines 31-34; Figures 2a-b, 6). Moreover, Adair teaches arranging to have the sample vessels shipped in the transport container from a first location to a second location (Col 7, lines 43-44). Finally, Adair teaches scanning information storage units on substantially all of the sample vessels (Col 7, lines 7-11), wherein the scanning occurs while the sample vessels remain in the tray in the two-dimensional array configuration at the second location (Col 7, lines 7-11).
However, Adair fails to explicitly disclose that the bodily fluid sample is collected from a surface of a subject and that each of the sample vessels arrives at the second location holding a majority of bodily fluid sample in each of the said sample vessels in a non-wicked, non-matrixed form that is removable from the sample vessels in liquid form and wherein the amount of sample in each of the sample vessels is between about 500 µl and 10 µl. Brancazio discloses systems and methods for receiving blood from a subject, wherein Brancazio teaches collecting a bodily fluid sample on a surface of a subject (systems and methods for delivering and/or receiving a substance or substances such as blood, from subjects, e.g., from the skin and/or from beneath the skin (Brancazio, Paragraph [0004])) and wherein each of the sample vessels arrives at the second location holding a majority of its bodily fluid sample in a non-wicked, non-matrixed form that is removable from the sample vessels in liquid form (The fluid may have any suitable viscosity that permits at least some flow of the fluid… For example, the fluid may include a flowable matrix (Paragraph [0192]); A substance transfer component may include any other suitable fluid transporter or flow activator. Other components including wicking members (Paragraph [0047]); wherein the embodiments of a wicked and/or matrixed sample are exemplary and are not necessary for the primary embodiment) and wherein the amount of sample in each of the sample vessels is between about 500 µl and 10 µl (the amount of fluid received from the subject may be controlled to be less than about 1 ml, may be less than about 300 microliters, less than about 100 microliters, less than about 30 microliters (Paragraph [0157])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Adair so as to incorporate collecting the bodily fluid sample from a surface of the subject as taught by Brancazio in order to allow for collection of a bodily fluid sample from the subject (the devices and methods of other embodiments of the invention can be used for receiving any substance from the skin and/or from beneath the skin of the subject (Brancazio, Paragraph [0042])). Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Adair so as to incorporate the sample vessels holding a majority of its bodily fluid sample in a non-wicked, non-matrixed form that is removable from the sample vessels in liquid form as taught by Brancazio as this amounts to mere simple substitution of one form of maintaining the sample for another with the similar expected result of being transportable (MPEP 2143(B)). Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Adair so as to incorporate the amount of sample in each of the sample vessels is between about 500 µl and 10 µl as the Applicant appears to have placed no criticality on the claimed range (Applicant’s Specification [0080]) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
The combination of Adair in view of Brancazio still fails to explicitly disclose that prior to scanning the information storage units, the tray is removed from the transport container. Neeper discloses an automated storage system for storing large quantities of samples in trays, wherein Neeper teaches removing the tray from a transport container (An additional module, with a similar function to that of the bridge module can serve as an automation interface for transferring trays, racks and samples to separate material handling workstations without manually removing the tray from the storage system to transport it for additional processing or high-throughput screening (Neeper, Paragraph [0059])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Adair in view of Brancazio so as to incorporate removing the tray from the transport container in order to allow for additional processing or high-throughput screening (Neeper, Paragraph [0059]).
The combination of Adair in view of Brancazio and Neeper still fails to explicitly disclose that said slots do not cover top portions of the sample vessels being held in the tray. Adair does teach that the slots do not cover bottom portions of the sample vessels being held in the tray (the cavities 103 and 104 are open at a bottom end to permit the scanning of a barcode on the bottom of each vial 105 when the packaging system 100 is placed upon a barcode scanner as described above (Adair, Paragraph [0040])), wherein Adair further teaches the arrangement of the cavities can be chosen based on the scanner configuration used (Those ordinarily skilled in the art would understand, however, that the size, dimension and/or arrangement of the cavities can be chosen based on the scanner configuration used, the vials being transported, and other such factors (Adair, Paragraph [0040])). Nakae teaches a vacuum blood collection tube, wherein Nakae further teaches a barcode to a cap on the top of the vacuum blood collection tube (the cryopreservation cap may comprise an attachment portion to which an identification mark for identifying a collected blood sample is attached (Nakae, Paragraph [0075]); a common set identification mark (for example, a bar code) is applied to both of the bottomed tube and the cryopreservation cap, so that the collected sample can be easily managed (Nakae, Paragraph [0085]); Figure 1, element 116).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Adair in view of Brancazio and Neeper so as to incorporate that said slots do not cover top portions of the sample vessels being held in the tray in order to allow for scanning of an information storage unit on the top of the sample vessel (Adair, Paragraph [0040]; Nakae, Paragraph [0085])).
Regarding claim 71, the combination of Adair in view of Brancazio, Neeper, and Nakae teaches the method of claim 70, but Adair fails to explicitly disclose that the collecting comprises making at least one puncture on the subject to release the bodily fluid, wherein the puncture is not a venipuncture. Brancazio discloses that collecting comprises making at least one puncture on the subject to release the bodily fluid, wherein the puncture is not a venipuncture (In some embodiments, for example, techniques for piercing or altering the surface of the skin to transport a fluid are discussed, for example, using a needle such as a hypodermic needle or microneedles (Brancazio, Paragraph [0124])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Adair in view of Brancazio, Neeper, and Nakae so as to incorporate the collecting comprising making at least one puncture on the subject to release the bodily fluid, wherein the puncture is not a venipuncture as taught by Brancazio in order to allow for transport of a fluid from the skin of a subject (Brancazio, Paragraph [0124]).
Regarding claim 72, the combination of Adair in view of Brancazio, Neeper, and Nakae teaches the method of claim 70, but Adair fails to explicitly disclose that the collecting comprises using at least one lancet to make at least one puncture on the subject. Brancazio teaches that collecting comprises using at least one lancet to make at least one puncture on the subject (For example, the cutter may comprise a hypodermic needle, a blade (e.g., a knife blade, a serrated blade, etc.), a piercing element (e.g., a lancet) (Brancazio, Paragraph [0135])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Adair in view of Brancazio, Neeper, and Nakae so as to incorporate the collecting comprising using at least one lancet to make at least one puncture on the subject as taught by Brancazio in order to allow for transport of a fluid from the skin of a subject (Brancazio, Paragraph [0124]).
Regarding claim 73, the combination of Adair in view of Brancazio, Neeper, and Nakae teaches the method of claim 72, but Adair fails to explicitly disclose that the puncture is formed by pricking skin on a forearm of the subject. Brancazio teaches that the puncture is formed by pricking skin on a forearm of the subject (The device may be positioned on any suitable position of the subject, for example, on the arm (Brancazio, Paragraph [0195])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Adair in view of Brancazio, Neeper, and Nakae so as to incorporate that the puncture is formed by pricking skin on a forearm of the subject as taught by Brancazio in order to allow for transport of a fluid from the skin of a subject (Brancazio, Paragraph [0124]).
Regarding claim 74, the combination of Adair in view of Brancazio, Neeper, and Nakae teaches the method of claim 70, but Adair fails to explicitly disclose that the sample vessel has an interior that is initially at sub-atmospheric pressure prior to drawing sample into the interior of the sample vessel. Brancazio teaches that a sample vessel has an interior that is initially at sub-atmospheric pressure prior to drawing sample into the interior of the sample vessel (in one set of embodiments, the vacuum source may include a vacuum chamber having a pressure less than atmospheric pressure before blood (or other fluid) is received into the device, i.e., the vacuum chamber is at a "negative pressure" (that is, negative relative to atmospheric pressure) or a "vacuum pressure" (or just having a "vacuum") (Brancazio, Paragraph [0140])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Adair in view of Brancazio, Neeper, and Nakae so as to incorporate the sample vessel having an interior that is initially at sub-atmospheric pressure prior to drawing sample into the interior of the sample vessel as taught by Brancazio in order to allow for assistance in drawing blood from skin (blood received from a subject through or via the substance transfer component may enter the vacuum chamber due to its negative pressure (i.e., because the chamber has an internal pressure less than atmospheric pressure) (Brancazio, Paragraph [0152])).
Regarding claim 75, the combination of Adair in view of Brancazio, Neeper, and Nakae teaches the method of claim 74, but Adair fails to explicitly disclose that the sub-atmospheric pressure is selected to provide sufficient force to draw a desired volume of sample into the sample vessel. Brancazio teaches that the sub-atmospheric pressure is selected to provide sufficient force to draw a desired volume of sample into the sample vessel (Brancazio, Paragraph [0140]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Adair in view of Brancazio, Neeper, and Nakae so as to incorporate the sub-atmospheric pressure is selected to provide sufficient force to draw a desired volume of sample into the sample vessel as taught by Brancazio in order to allow for assistance in drawing blood from skin (Brancazio, Paragraph [0152]).
Regarding claim 76, the combination of Adair in view of Brancazio, Neeper, and Nakae teaches the method of claim 70, wherein the transport container contains at least five or more sample vessels (Adair, Figures 2a-c).
Regarding claim 80, the combination of Adair in view of Brancazio, Neeper, and Nakae teaches the method of claim 70, wherein sample vessels are arranged such that there are at least two vessels in each container (Adair, Figures 2a-c, 6), but Adair fails to explicitly disclose that the at least two vessels contain bodily sample fluid from the same subject and wherein at least a first portion of the bodily sample fluid includes a first anticoagulant and a second portion of the bodily sample fluid includes a second anticoagulant in the matrix. Brancazio teaches at least two vessels contain bodily sample fluid from the same subject (Additionally, testing can be carried out once, at a single point in time, or at multiple points in time, and/or from multiple samples (e.g., at multiple locations relative to the subject) (Brancazio, Paragraph [0237]) and wherein at least a first sample includes a first anticoagulant and a second sample includes a second anticoagulant in the matrix (For example, the fluid may include a flowable matrix (Paragraph [0192]); the first storage chamber may comprise a first anticoagulant, and/or the second storage chamber may comprise a second anticoagulant (Paragraph [0015])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Adair in view of Brancazio, Neeper, and Nakae so as to incorporate at least two vessels contain bodily sample fluid from the same subject as taught by Brancazio in order to allow for multiple tests on the same subject to be conducted (testing can be carried out continuously over any number of points in time involving one or any number of locations relative to the subject or other multiple samples (Brancazio, Paragraph [0238])). Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Adair in view of Brancazio, Neeper, and Nakae so as to incorporate at least a first portion of bodily sample fluid includes a first anticoagulant and a second portion of bodily sample fluid includes a second anticoagulant in the matrix (the device may include an anticoagulant or a stabilizing agent for stabilizing the fluid received from the skin (Brancazio, Paragraph [0175]).
Regarding claim 84, the combination of Adair in view of Brancazio, Neeper, and Nakae teaches the method of claim 70 further comprising scanning an information storage unit on each sample at a transport container receiving site (Adair, Col 7, lines 7-11), but Adair fails to explicitly disclose then automatically placing the container into a cartridge. Neeper discloses automatically placing a container into a cartridge after scanning (Module 164 includes an access door 167 for removing trays from, and replacing trays into, the module. A bar code reader 165 or other tracking device within module 164 automatically reads and records the identities of every tray, rack and, if possible, sample container, that passes through the module and forwards these identities to system controller 170. System controller 170 will track trays removed from the system by checking them out and checking them back in when they are inserted back into module 164 and reloaded by the tray shuttle to ensure that the location of every sample, rack and tray is known at all times and to prevent inadvertent placement of a tray in an incorrect position in the storage compartment when the samples are returned to storage (Neeper, Paragraph [0053])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Adair in view of Brancazio, Neeper, and Nakae so as to incorporate automatically placing the container into a cartridge after scanning as taught by Neeper in order to track the movement of the samples (Neeper, Paragraph [0053]).
Regarding claim 86, the combination of Adair in view of Brancazio, Neeper, and Nakae teaches the method of claim 85 wherein the tray comprises a plurality of slots having a shape to hold sample vessels holders in a preferential orientation, wherein the sample vessels cannot be inserted in a different orientation (Adair, Col 8, lines 18-20, Figures 2a-b, 6).
Regarding claim 90, Adair in view of Brancazio, Neeper, and Nakae teaches the method of claim 70, wherein said slots of the tray do not cover bottom portions of the sample vessels being held in the tray (the cavities 103 and 104 are open at a bottom end to permit the scanning of a barcode on the bottom of each vial 105 when the packaging system 100 is placed upon a barcode scanner as described above (Adair, Paragraph [0040])).
Claim 77 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adair in view of Brancazio, Neeper, and Nakae as applied to claim 70 above, and further in view of Rule (US-20110306856-A1, previously presented).
Regarding claim 77, the combination of Adair in view of Brancazio, Neeper, and Nakae teaches the method of claim 70 wherein the transport container is used to simultaneously ship bodily fluid samples, but Adair fails to explicitly disclose that the bodily fluid samples are from a plurality of different subjects. Rule discloses systems and methods for analyzing multiple components of a fluid sample, wherein Rule discloses using bodily fluid samples from a plurality of different subjects (The fluid transport system can have a multi-patient disposable portion configured for use with multiple patients (Rule, Paragraph [0011])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Adair in view of Brancazio, Neeper, and Nakae so as to incorporate using bodily fluid samples from a plurality of different subjects as taught by Rule in order to allow for analysis and transfer of multiple patient’s samples (a fluid analyzer configured to measure at least one characteristic of a fluid sample and determine the concentration of an analyte in the fluid sample from the at least one measured characteristic (Rule, Paragraph [0011])).
Claim 78 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adair in view of Brancazio, Neeper, and Nakae as applied to claim 70 above, and further in view of Walsh (US-20120046203-A1, previously presented).
Regarding claim 78, the combination of Adair in view of Brancazio, Neeper, and Nakae teaches the method of claim 70, but Adair fails to explicitly disclose that the information associated with each of the sample vessels determines what tests will be run on the bodily fluid sample therein. Walsh discloses an invention for analyzing targets in clinical samples, wherein information associated with each of the sample vessels determines what tests will be run on the bodily fluid sample therein (Each lot contains test type, processing, expiration and calibration information for all samples in the lot. Lot data was linked to a sample by the lot identification that was encoded in the sample barcode (Walsh, Paragraph [0342])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Adair in view of Brancazio, Neeper, and Nakae so as to incorporate the information associated with each of the sample vessels determines what tests will be run on the bodily fluid sample therein as taught by Walsh in order to allow for the association of different types of tests to be conducted for each sample (Walsh, Paragraph [0342]).
Claims 79, 85, and 87 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adair in view of Brancazio, Neeper, and Nakae as applied to claim 70 above, and further in view of Baker (US-4474033-A, previously presented).
Regarding claim 79, the combination of Adair in view of Brancazio, Neeper, and Nakae teaches the method of claim 70, but Adair fails to explicitly disclose using a cooled tray to hold the sample vessels in a temperature controlled storage chamber prior to loading the vessels into the container and the same cooled tray is used to hold the sample vessels in the transport container, wherein the samples are placed into transport container with the cooled tray. Baker discloses a system for transporting substances that require refrigeration, wherein Baker teaches using a cooled tray to hold sample vessels in a temperature controlled storage chamber prior to loading the vessels into a container (Baker, Col 1, lines 18-20, 38-41) and the same cooled tray is used to hold the sample vessels in a transport container (Col 1, lines 45-48), wherein the samples are placed into transport container with the cooled tray (Col 1, lines 48-51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Adair in view of Brancazio, Neeper, and Nakae so as to incorporate using a cooled tray to hold the sample vessels in a temperature controlled storage chamber prior to loading the vessels into the container and the same cooled tray is used to hold the sample vessels in the transport container, wherein the samples are placed into transport container with the cooled tray as taught by Baker in order to keep the vials at a desired refrigerated temp (Baker, Col 1, lines 48-51).
Regarding claim 85, the combination of Adair in view of Brancazio, Neeper, and Nakae teaches the method of claim 70, but Adair fails to explicitly disclose using the same tray to hold sample vessels in an array configuration when in a refrigeration device prior to transport and when in the transport container. Baker teaches using the same tray to hold sample vessels in an array configuration when in a refrigeration device prior to transport and when in the transport container (Baker, Col 1, lines 45-51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Adair in view of Brancazio, Neeper, and Nakae so as to incorporate using the same tray to hold sample vessels in an array configuration when in a refrigeration device prior to transport and when in the transport container as taught by Baker in order to keep the vials at a desired refrigerated temp (Baker, Col 1, lines 48-51).
Regarding claim 87, the combination of Adair in view of Brancazio, Neeper, and Nakae teaches the method of claim 79 further comprising using a single step to load a plurality of sample vessels into the transport container while maintaining a desired sample-vessel-to-sample-vessel orientation during the loading step (Adair, Col 7, lines 31-34), but Adair fails to explicitly disclose that the plurality of sample vessels are loaded from cooled storage. Baker teaches loading sample vessels into a transport container from cooled storage (Baker, Col 1, lines 45-51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Adair in view of Brancazio, Neeper, and Nakae so as to incorporate loading sample vessels from cooled storage as taught by Baker in order to keep the vials at a desired refrigerated temp (Baker, Col 1, lines 48-51).
Claims 81 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adair in view of Brancazio, Neeper, and Nakae as applied to claim 70 above, and further in view of Askin (US-20070016102-A1, previously presented).
Regarding claim 81, the combination of Adair in view of Brancazio, Neeper, and Nakae teaches the method of claim 70, but fails to explicitly disclose that the fluid sample comprises capillary blood for use in CLIA compliant laboratory testing. Askin discloses a method for testing blood for levels of contaminants, wherein Askin teaches using capillary blood (There are two conventional types of blood samples collected for determining metal concentration in blood. They are capillary blood and venous blood. Capillary blood is used principally for screening (Askin, Paragraph [0043]) for use in CLIA compliant laboratory testing (The Centers for Medicare & Medicaid Services (CMS) regulates all laboratory testing (except research) performed on humans in the US through the Clinical Laboratory Improvement Amendments (CLIA) (Paragraph [0045])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Adair in view of Brancazio, Neeper, and Nakae so as to incorporate using capillary blood as taught by Askin as capillary blood allows for screening tests (Askin, Paragraph [0043]). Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Adair in view of Brancazio, Neeper, and Nakae so as to incorporate CLIA compliant laboratory testing as taught by Askin as CLIA standards allow for testing under CMS regulation (Askin, Paragraph [0045]).
Claims 82, 83, 88 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adair in view of Brancazio, Neeper, and Nakae as applied to claim 70 above, and further in view of Schea, III (US-5181394-A, previously presented), hereinafter Schea.
Regarding claim 82, the combination of Adair in view of Brancazio, Neeper, and Nakae teaches the method of claim 70, but Adair fails to explicitly disclose using a housing providing a controlled-thermal-profile and high-heat-of-fusion material providing at least one cooling surface facing the sample vessels. Schea discloses a system for storing and shipping containers of biological liquid, wherein Schea teaches using a housing providing a controlled-thermal-profile and high-heat-of-fusion material providing at least one cooling surface facing the sample vessels (Schea, Col 4, lines 30-33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Adair in view of Brancazio, Neeper, and Nakae so as to incorporate using a housing providing a controlled-thermal-profile and high-heat-of-fusion material providing at least one cooling surface facing the sample vessels as taught by Schea in order to insulate the containers within the housing (Schea, Col 2, lines 47-49).
Regarding claim 83, the combination of Adair in view of Brancazio, Neeper, and Nakae teaches the method of claim 82, but Adair fails to explicitly disclose that the controlled-thermal-profile, high-heat-of-fusion material is embedded in material used to form the container. Schea teaches that the controlled-thermal-profile, high-heat-of-fusion material is embedded in material used to form the container (Schea, Col 4, lines 30-33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Adair in view of Brancazio, Neeper, and Nakae so as to incorporate the controlled-thermal-profile, high-heat-of-fusion material being embedded in material used to form the container as taught by Schea in order to insulate the containers within the housing (Schea, Col 2, lines 47-49).
Regarding claim 88, the combination of Adair in view of Brancazio, Neeper, and Nakae teaches the method of claim 70, but Adair fails to explicitly disclose that the transport container has a first surface configured to define a preferential thermally-conductive pathway to a controlled-thermal-profile, high-heat-of- fusion material in the transport container. Schea teaches that the transport container has a first surface configured to define a preferential thermally-conductive pathway to a controlled-thermal-profile, high-heat-of- fusion material in the transport container.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Adair in view of Brancazio, Neeper, and Nakae so as to incorporate the transport container having a first surface configured to define a preferential thermally-conductive pathway to a controlled-thermal-profile, high-heat-of- fusion material in the transport container as taught by Schea in order to insulate the containers within the housing (Schea, Col 2, lines 47-49).
Response to Arguments
Applicant's arguments filed 9 February 2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to the drawing objection and Applicant traversal have been fully considered but they are not persuasive.
Applicant traverses the drawing objection with reference to MPEP 601.01(f), however MPEP 601.01(f) is drawn to applications that do not contain any drawings at all upon filing. That section does not apply to this situation. Rather 37 C.F.R. 1.83 is applicable. 
(a) The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables and sequence listings that are included in the specification are, except for applications filed under 35 U.S.C. 371, not permitted to be included in the drawings. 
(b) When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith.
(c) Where the drawings in a nonprovisional application do not comply with the requirements of paragraphs (a) and (b) of this section, the examiner shall require such additional illustration within a time period of not less than two months from the date of the sending of a notice thereof. Such corrections are subject to the requirements of § 1.81(d).
Further per 608.02(d) and 37 C.F.R 1.83: Any structural detail that is of sufficient importance to be described should be shown in the drawing. (Ex parte Good, 1911 C.D. 43, 164 O.G. 739 (Comm’r Pat. 1911).) The cartridge is a structural detail of sufficient importance and as such the drawing objection stands.
Applicant’s arguments with respect to claim(s) 70, 80, and 90 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding the amended limitation of claim 70, wherein said slots do not cover top portions of the sample vessels being held in the tray, Adair discloses that the slots do not cover bottom portions of the sample vessels being held in the tray in order to scan the information storage unit on the sample vessels (the cavities 103 and 104 are open at a bottom end to permit the scanning of a barcode on the bottom of each vial 105 when the packaging system 100 is placed upon a barcode scanner as described above (Adair, Paragraph [0040])), wherein Adiar further teaches the arrangement of the cavities can be chosen based on the scanner configuration used (Those ordinarily skilled in the art would understand, however, that the size, dimension and/or arrangement of the cavities can be chosen based on the scanner configuration used, the vials being transported, and other such factors (Adair, Paragraph [0040])). Furthermore, Nakae is used to modify Adair in order to incorporate that said slots do not cover top portions of the sample vessels being held in the tray as Nakae teaches a barcode to a cap on the top of the vacuum blood collection tube (the cryopreservation cap may comprise an attachment portion to which an identification mark for identifying a collected blood sample is attached (Nakae, Paragraph [0075]); a common set identification mark (for example, a bar code) is applied to both of the bottomed tube and the cryopreservation cap, so that the collected sample can be easily managed (Nakae, Paragraph [0085]); Figure 1, element 116), such that in view of Adair, the slots would not cover top portions of the sample vessels being held in the tray in order to allow for scanning of the information storage unit located at the top of the sample vessels.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVERO ANTONIO P LOPEZ whose telephone number is (571)272-7378. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.P.L./Examiner, Art Unit 3791                  

/PATRICK FERNANDES/Primary Examiner, Art Unit 3791